117 S.E.2d 415 (1960)
253 N.C. 568
STATE
v.
Jaddie (Jerry) DALLAS.
No. 584.
Supreme Court of North Carolina.
December 14, 1960.
Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Harry W. McGalliard, for the State.
Nance, Barrington & Collier and Rudolph G. Singleton, Jr., Fayetteville, for defendant.
PER CURIAM.
Defendant denied that he intentionally shot deceased. The court charged the jury: "* * * (Y)ou may return one of three verdicts: a verdict of guilty of murder in the second degree, a verdict of *416 guilty of manslaughter, or a verdict of not guilty on the grounds of self-defense." The charge as a whole limits the authority of the jury to return a verdict of not guilty to a finding of "not guilty by reason of self-defense." At no time was the jury instructed that, if upon a fair and impartial consideration of the evidence they had a reasonable doubt of defendant's guilt, it would be their duty to acquit him. In effect the court instructed the jury that defendant was not entitled to an acquittal unless he satisfied the jury that he had acted in self-defense. Defendant's plea of not guilty cast upon the State the burden of satisfying the jury from the evidence beyond a reasonable doubt of each and every essential element of the offense. In limiting the possibility of acquittal to a showing of self-defense the court erred. State v. Baker, 222 N.C. 428, 23 S.E.2d 340; State v. Howell, 218 N.C. 280, 10 S.E.2d 815.
New trial.